Myrick, J.:
This is a proceeding for a writ of mandate directing the respondent, County Treasurer of Mono County, to pay to petitioner the amounts of certain warrants set forth in the petition. The warrants bear date respectively various days from February 8, 1862, to December 14, 1863, and are signed “R. M. Wilson, County Auditor,” and indorsed, “Presented and not paid for want of funds. Wm. Feast, County Treasurer.” The Court below found that said Wilson was not County Auditor of Mono County; that said Feast was not County Treasurer; that the alleged warrants were not drawn by any officer authorized to draw the same, nor presented to any officer authorized to register the same; that the claims for which the warrants were drawn were never examined, settled, allowed, and ordered paid by the Board of Supervisors of Mono County; that the acts of said Wilson, purporting and *465pretending to be County Auditor, and of said Feast, purporting and pretending to be County Treasurer, relative to said warrants were done and performed at Aurora, in the County of Esmeralda, in the then Territory, now State of Nevada; that the acts of the persons purporting and pretending to compose the Board of Supervisors, relative to the examination and allowance of the claims on which the warrants were drawn, were done and performed at said Aurora; that said Wilson and Feast, and a majority of the pretended Board of Supervisors, were non-residents of the State of California and were residents of said Territory of Nevada: and thereupon the Court rendered judgment for respondent, Tinkum. The petitioner appealed from such judgment and from the order denying his motion for a new trial.
In 1861 the Legislature of this State passed an Act for the " creation and organization of the County of Mono. (Stats. 1861, 235.) In the Act the boundaries are defined, and the eastern line of the State is made the eastern line of the proposed county. The second section reads: “The seat of justice of Mono County shall be at Aurora.” An election of county officers was provided for, and seven persons were named to constitute a Board of Commissioners, to designate the election precincts in the county, canvass the returns and issue certificates of election. The meetings of the Board were to be held at Aurora. We may presume that the Legislature, in passing this Act, supposed that Aurora was within the State of California and within the boundaries of the proposed county; such, however, was not the fact. In 1863 the eastern boundary line of the State was definitely run and established, under legislative authority, and it was then ascertained that Aurora was within the then Territory of Nevada. At the first session of the Legislature thereafter, to wit, in 1864, an Act was passed establishing the county seat at Bridgeport, a point west of the State line. From and after the passage of the Act of 1861, and during the years 1861 1862, and 1863, a form of county government was entered upon and kept up; elections were held, and persons assumed to perform official functions. The persons named in the Act of 1861 as a Board of Election Commissioners resided in said *466Territory of Nevada, as did many of the persons performing functions as county officers, and all the business of the county was transacted at Aurora. The foundation of the warrants in suit was the business thus transacted, viz., seventeen of the warrants were for salary and expenses of said Wilson as Auditor, sixteen were for jury fees, and others were for compensation as Supervisor, District Attorney and the like. At the time of these transactions, Territorial Courts were being held at Aurora, and Territorial elections were had. Aurora was the established county seat of Esmeralda County, Nevada. It appears that at some elections electors were voting at Aurora for Territorial officers, and at others for officers for Mono County. It may be added that at the elections held for Mono County a majority of the votes cast were cast at Aurora. How the comparison existed as to Esmeralda County we are not informed.
We think that the action of the Court below was proper, as well in regard to the findings of fact, as to the conclusions of law and judgment. We think that neither the warrants nor the claims upon which they are based, form any basis for a legal demand against the county as now organized.
First—It is claimed by petitioner that from the organization of the State until April 4, 1864, the State had claimed to a line a considerable distance east of Aurora, and had actually exercised jurisdiction to that line; and that the Courts of a State are bound by the claim and exercise of jurisdiction de facto of their own government, because the question of State boundary is purely a political one, so far as State Courts are concerned. Even granting, which we do not, the correctness of that position, to the extent claimed, we are not advised by the Act of 1861, that the State claimed jurisdiction to any point or line east of the boundary line; the Act expressly bounded the new county by the eastern boundary line of the State, without other naming of any tangible object or point; it manifested no intent to go beyond the line of the State; the most that can be said, in that regard, is, that the Legislature erroneously supposed that Aurora was within the State. The Act said; “The seat of justice of Mono County shall be at Aurora,” and that is the only ¡reference to any point beyond the line of the State. As soon *467as the error was ascertained, the State at once took appropriate action, and established a county seat within the State and county. The naming of Aurora as the seat of justice was clearly a mistake; and we are not prepared to say that a mistake can be raised to the dignity of a political assertion.
Second—Even if there had been no mistake, the action of the Legislature in naming Aurora as the seat of justice, and in naming persons as officers who were non-residents of the State, was in excess of its authority. As well might the Legislature, in creating the county, say of Sacramento, and defining its boundaries, have said, the seat of justice shall be at Deming or Omaha; and as well might it have enacted that citizens of Tennessee or Ohio should district the county into election precincts, canvass the returns of elections and certify the results.
“ The legislative authority of every state must spend its force within the territorial limits of the State.” It has no extra-territorial jurisdiction. (Cooley on Const. Lim., 127-8; Story on Const. Law, Secs. 7, 8,20.)
It is true that the creation of counties and establishing their boundaries, is the exercise of a political function, but the exercise of that function must be within the scope of the power exercising it.
Judgment affirmed.
Morrison, C. J., concurred.
Thornton and McKinstry, JJ., concurred in the judgment.